awkheader.jpg [awkheader.jpg]


Exhibit 10.18
February 12, 2020


Mr. Walter Lynch        
11 John James Audubon Way
Marlton, NJ 08053


Dear Walter:


On behalf of American Water Works Company, Inc. (the “Company”) and its Board of
Directors, we are pleased to offer you the position of Chief Executive Officer
and President, effective April 1, 2020. As Chief Executive Officer and President
of the Company, you shall have the authority to control the day-to-day
operations of the Company and its corporate strategy subject to the Company’s
Bylaws and Delegation of Authority and to the directors and decisions of the
Company’s Board of Directors. You will also be elected to serve as a member of
the Board of Directors, without additional compensation for such service. The
following are the terms and conditions of your employment as the Company’s Chief
Executive Officer and President.
Base Salary: You will receive a bi-weekly salary of $35,576.93, which when
annualized, would be approximately $925,000.000, subject to applicable
withholdings. The salary grade for your position will be 100. Your compensation
will be reviewed annually based on your performance as assessed by the
independent members of the Board of Directors.
APP: You will continue to participate in the Company's Annual Performance Plan
(APP). Your target award under the APP is 100% of your annual base salary, and
for 2020 will be prorated based on your current and new salary and target
levels. Under the terms of the APP, your actual award payout may be up to 200%
of your target award and will be dependent on both (i) your individual
performance which may result in an individual performance factor range of 0 to
200% of your target award and (ii) the application of the Company's Corporate
Multiplier (which may range from 0 to 150%) to your individual award. The
independent members of the Board of Directors will establish each performance
year a set of mutually agreed upon APP goals and objectives for you as CEO and
President. Your APP award for 2020 will be based on the level of progress
towards achieving the goals and objectives that were agreed upon and approved by
the independent members of the Board of Directors, as reflected in the minutes
of the meeting of the Board of Directors at which they were approved.
LTPP: You will continue to participate in American Water’s Long Term Performance
Plan (LTPP). Your target payout under the LTPP is 275% of your annual base
salary. In addition to the LTPP grant that you will receive in February 2020 for
your role as EVP & COO, you will receive an additional LTPP grant effective
April 1, 2020 to reflect the difference between your February grant and the
grant you would be eligible for as CEO and President at your new salary and new
level. The additional LTPP grant will be made in the same proportions and on the
same terms as the LTPP grant that you will receive in February 2020.
For reference purposes, awards are currently granted in the following forms of
equity in the Company: 30% in restricted stock units, 35% in performance stock
units based on relative total shareholder return (TSR) ranking and 35% percent
in performance stock units based on compounded adjusted EPS growth. LTPP awards
are granted under the terms and conditions of the Company’s 2017 Omnibus Equity
Compensation Plan, as it may be amended from time to time (the Plan), the LTPP
program then in effect, and a grant document.  Your LTPP awards must be approved
by the Executive Development and Compensation Committee of the Board, as well as
the independent members of the Board. In the event of any conflict between the
terms of your offer letter and the terms of the Plan, the LTPP program then in
effect and the grant document, the terms of those other documents will govern.
In addition, as CEO and President, your equity awards will continue to include
specific post-retirement continued vesting provisions applicable to that
position. Under these provisions, your equity awards will continue to vest over
the normal


Mr. Walter Lynch
February 12, 2020


a2020q1ex1018_image3.gif [a2020q1ex1018_image3.gif]a2020q1ex1018_image1.gif
[a2020q1ex1018_image1.gif]

--------------------------------------------------------------------------------

awkheader.jpg [awkheader.jpg]


Page 2


vesting schedule of the award following a separation of service involving the
executive based upon either normal retirement or early retirement, as follows:
•
in the event of a normal retirement, defined as having attained age 60 and five
years of service, an award will continue to vest in full; and

•
in the event of an early retirement, defined as having attained age 55 and five
years of service, 75 percent of each award will continue to vest.



Executive Severance Policy: You will be entitled to the benefits and subject to
the terms of the Company's executive severance policy which provides severance
benefits to executives whose employment is involuntarily terminated by American
Water for reasons other than cause.


Benefits: You will continue to be eligible to participate in American Water’s
comprehensive benefits program for you and your eligible dependents.  


401(k) Savings Plan:  You will continue to be eligible to participate in the
401(k) Savings Plan.


Non-Qualified Deferred Compensation: You will continue to be eligible to
participate in our Non-Qualified Deferred Compensation Plan. The Company may
make Employer Matching and Defined Contribution Account contributions as soon as
administratively practicable after the end of the applicable plan year.


Vacation/Holidays: You are entitled to five (5) weeks of vacation, six (6)
floating holidays and eight (8) fixed holidays per calendar year which must be
used in accordance with the Company's vacation policy.


Walter, we look forward to working with you as CEO and President as you continue
to execute on our strategy and grow the Company.


Please signify your agreement with the foregoing terms of your continued
employment by returning to my attention the original of this Agreement.


Sincerely,


/s/ KARL F. KURZ


Chairman of the Board
cc: Melanie Kennedy, Senior Vice President, Human Resources


I, Walter Lynch, understand that my employment with American Water is "at will,"
which means that I am not guaranteed employment or any particular job for any
specified period of time.  The Company or I may terminate my employment at any
time, for any or no reason, with or without cause. 


/s/ WALTER J. LYNCH                        February 14, 2020
____________________________________________________________________________
Signature                                    
                                                          Date


a2020q1ex1018_image3.gif [a2020q1ex1018_image3.gif]a2020q1ex1018_image1.gif
[a2020q1ex1018_image1.gif]